   Case 1:18-cv-03025-PGG-DCF Document 174 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SPORTVISION, INC. and SPORTSMEDIA
TECHNOLOGY CORPORATION,                                      Case No. l:18-CV-03025-PGG

                           Plaintiffs,

               V.

MLB ADVANCED MEDIA, L.P.,

                           Defendant.


ORDER: GRANTING PLAINTIFF'S UNOPPOSED MOTION FOR THE ISSUANCE OF
    LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE

       On December 7, 2020, Sportvision, Inc. and SportsMEDIA Technology Corporation

(collectively "Plaintiffs") filed a motion seeking issuance of a Letter of Request by this Court to

obtain documents and deposition testimony from the following foreign party:

       Trackman A/S
       Stubbeled 2
       DK-2950 Vedb~k
       Denmark

       The motion is GRANTED. The signed and sealed Letter of Request to Denmark is

attached to this Order. The Clerk of the Court will transmit this signed Order, along with the

Letter of Request, to the Ministry of Justice in Copenhagen, Denmark for enforcement.
                                                         \            I
       so ORDERED THIS             J      DAY OF        IJ(C·t.~/ll /j,,l/              ,   2020.




                                                     Magistrate Judge Debra e: Freeman
                                                     U.S. District Court for the
                                                     Southern District of New York
